  Case 1:19-cr-00062-TSE Document 37 Filed 06/27/19 Page 1 of 7 PageID# 82
                                                                                       HOPfiMCmflRT



                    IN THE UNITED STATES DISTRICT COURT FOR T

                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


UNITED STATES OF AMERICA


               V.

                                                        Criminal No. I:19cr62
SAU HOONG LEE,

       also known as


        Siew Cheah,
        Karlyn Cheah,
        Teresa Li,
        Claudia Lee,
        Qin Pan,
        Sri Yulieantiningsih,
        Cindy Lin, and
        Cindy Tran,

              Defendant.


                                    STATEMENT OF FACTS


       The United States and the defendant, SAU HOONG LEE (hereinafter, "the defendant"),

agree that at trial, the United States would have proven the following facts beyond a reasonable

doubt with admissible and credible evidence:

       1. On or about the dates and in the locations listed below, in the Eastern District of

Virginia, the defendant, SAU HOONG LEE, knowingly and unlawfully used without lawful

authority a means of identification of another person in or affecting interstate or foreign

commerce, in connection with any unlawful activity that constitutes a felony under any

applicable state or local law. In specific, when stopped by police while driving vehicles on the

dates and in the locations described below, the defendant provided what purported to be a

Virginia driver's license in the name ofCindy Lin, with the intent to commit and in connection
Case 1:19-cr-00062-TSE Document 37 Filed 06/27/19 Page 2 of 7 PageID# 83
Case 1:19-cr-00062-TSE Document 37 Filed 06/27/19 Page 3 of 7 PageID# 84
Case 1:19-cr-00062-TSE Document 37 Filed 06/27/19 Page 4 of 7 PageID# 85
Case 1:19-cr-00062-TSE Document 37 Filed 06/27/19 Page 5 of 7 PageID# 86
Case 1:19-cr-00062-TSE Document 37 Filed 06/27/19 Page 6 of 7 PageID# 87
Case 1:19-cr-00062-TSE Document 37 Filed 06/27/19 Page 7 of 7 PageID# 88
